          Case 1:19-cv-06197-LTS-OTW Document 102
                                              101 Filed 01/21/21
                                                        01/20/21 Page 1 of 1


                            G U S R A E K A P L A N N U S B A U M PLLC
                                        ATTORNEYS AT LAW


                                   120 WALL STREET 25TH FLOOR                      OF COUNSEL

                                    NEW YORK, NEW YORK 10005                   ROBERT L. BLESSEY
SCOTT H. GOLDSTEIN                            —–                               HOWARD F. MULLIGAN
MARTIN H. KAPLAN                         TEL (212)269-1400
LAWRENCE G. NUSBAUM                      FAX (212)809-4147
R YAN J . WHALEN                                  —–
                                      www.gusraekaplan.com




January 20, 2021
                                                           MEMO ENDORSED
VIA ECF
The Honorable Ona T. Wang
Daniel Patrick Moynihan United States Courthouse
Courtroom 20D
500 Pearl Street
New York, New York 10007-1312

         RE: Johnson v. National Securities Corp. et al., 1:19-cv-06197-LTS-OTW

Dear Judge Wang:

      Pursuant to Your Honor’s order at the telephonic initial case management conference
on June 3, 2020, the Parties jointly advise the Court that they have reached an agreement on
monetary terms and anticipate agreement on non-monetary terms, thereby resolving the
above-captioned action.

       The Parties will continue filing joint status reports per Your Honor’s order until they
finalize their settlement and Plaintiff files a stipulation of discontinuance with this Court.

                                                  Respectfully submitted,

In light of the progress of settlement efforts,   /s/ Ryan J. Whalen
the pending motion to dismiss the                 Ryan J. Whalen
complaint (DE# 78) is terminated without          Kari Parks
prejudice to restoration if settlement efforts    GUSRAE KAPLAN NUSBAUM PLLC
are unsuccessful.                                 120 Wall Street
SO ORDERED.                                       New York, New York 10005
1/21/2021                                         rwhalen@gusraekaplan.com
/s/ Laura Taylor Swain, USDJ                      kparks@gusraekaplan.com

                                                   Attorneys for Plaintiff Kay Johnson


cc: All counsel of record (via ECF)
